
	

114 HRES 730 IH: Expressing the sense of the House of Representatives regarding the important role of the health care industry in identifying victims of sex trafficking.
U.S. House of Representatives
2016-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 730
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2016
			Mrs. Black (for herself, Ms. Sewell of Alabama, Mr. Peters, Mr. Hastings, Mrs. Napolitano, Mr. Byrne, Mr. Fleischmann, Mr. Weber of Texas, Ms. Hahn, Mr. Cicilline, Mr. Aderholt, Mr. Roe of Tennessee, and Ms. Clark of Massachusetts) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding the important role of the health
			 care industry in identifying victims of sex trafficking.
	
	
 Whereas sex trafficking is a form of modern slavery that exploits some of the most vulnerable members of society;
 Whereas sex trafficking victims face serious health risks including physical injury, drug and alcohol addiction, traumatic brain injury, sexually transmitted diseases, sterility, Posttraumatic Stress Disorder, and forced or coerced abortions;
 Whereas studies show that up to 88 percent of sex trafficking victims end up in the emergency setting, health clinic, or doctor’s office at some point during their captivity;
 Whereas health care providers, especially in the emergency setting, are sometimes the only outsiders that sex trafficking victims come into contact with during their involuntary confinement;
 Whereas health care providers in the emergency setting have limited training in recognizing this at-risk patient population; and
 Whereas the United States has and must continue to show strong international leadership when it comes to recognizing, treating, and combating sex trafficking: Now, therefore, be it
	
 That the House of Representatives— (1)strongly condemns any acts of sex trafficking both in the United States and across the world;
 (2)recognizes that health care providers are uniquely positioned to intervene on behalf of victims; (3)calls on the health care industry to stay informed on the latest technologies and trends that occur within the sex trafficking trade, including the possibility of implantable devices; and
 (4)urges the front line of health care providers in the emergency setting to understand the prevalence, characteristics, and indicators of sex trafficking and the important role they can and should play in recognizing, helping, and rescuing victims of this horrendous crime.
			
